DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 03/03/2020.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figure 3 - A connection between a flexible arm connected to a combustor and a lug of a turbine nozzle.
Species II: Figure 4 - A connection between a flexible arm connected to a combustor and a second flexible arm connected to a turbine nozzle. 
The species are independent or distinct because they are mutually exclusive connections In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the mutually exclusive features require employing different search queries to capture the different features See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Sasha Mandy on 7/13/2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-3 and 6-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-5 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because they contain unlabeled boxes which are not discussed. It appears that the boxes are used to hide structure which is not relevant to the application. However the boxes have borders which are confusing as these borders appear as if they could themselves be some sort of structure. Thus the borders around the 
The drawings are objected to because in Figure 7 the numerals associated with the boxes are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0021] line 1, “combustor 16” should read --combustor 26--.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: Line 3 should read --an inner surface and an outer surface--.  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 12 reference a second gap (reference number 54 in Figure 3) and the specification states “In so doing, the spacer 50 "mates" with the lug 15, and provides a tight tolerance between these two surfaces, thereby preventing the egress of combustion gases from the junction of the turbine vane assembly 19 and the distal flange 20, while still allowing for relative axial displacement of the distal flange 20 with respect to the turbine vane assembly 19 upon thermal expansion of the combustor 16.” ¶ 28 and “Such a configuration of the second end 42, the lug 15, and the distal flange 20 can form a sufficiently tight seal so as to prevent the egress of hot combustion gases from within the combustor 16, while still providing sufficient spacing to allow the second end 42 to be axially displaced relative to the lug 15.” ¶ 26.
Thus is appears from the specification there is not a “gap” as the spacer and the leading edge lug are in such a tight tolerance that air cannot flow between them. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term 
Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-3, 6-8, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny et al. (US 7,269,958) in view of Alkabie (US 7,234,304).

Regarding Claim 1: Stastny discloses a sliding joint (Annotated Figure I) between a large exit duct (26) of a combustor (23) of a gas turbine engine (Figure 1), the large exit duct having a distal flange (Annotated Figure I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) and outer surface (the outer surface of the distal flange), the sliding joint comprising:
an elongated flexible arm (Annotated Figure I) extending between a first end (Annotated Figure I) joined to the outer surface of the distal flange and an opposed free second end (Annotated Figure I) disposed radially inward of the distal flange, the flexible arm having a first surface (surface closer to the distal flange) and a second surface spaced radially inward from the first surface (surface farther from the distal flange);
a spacer (Annotated Figure I) on the first surface of the second end of the flexible arm and projecting radially away therefrom toward the distal flange (Annotated Figure I), the spacer spaced apart from the distal flange and defining a gap therebetween (See Annotated Figure I for the gap). 

    PNG
    media_image1.png
    698
    1053
    media_image1.png
    Greyscale

Annotated Figure I: Stastny Figure 2
Stastny further discloses combustion gases are directed to a turbine section for extracting energy from the combustion gases (Col 2 Lines 50-55) and that a combustor exit 27  is adapted to communicate with a downstream turbine stage (Col 2 Lines 60-62). 
Stastny does not disclose the turbine comprising a turbine vane assembly having a leading edge lug, wherein the leading edge lug of the turbine vane assembly is disposed in the gap, and the second end of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct.
Alkabie teaches that a turbine comprises a turbine vane assembly (10) having a leading edge lug (Annotated Figure II), wherein the leading edge lug of the turbine vane assembly is disposed in a gap between a distal flange (Annotated Figure II) and an 

    PNG
    media_image2.png
    600
    1247
    media_image2.png
    Greyscale

	Annotated Figure II: Alkabie Figure 3
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a turbine vane assembly having a leading edge lug as taught by Alkabie in the gap of Stastny in order to connect the turbine section to the combustor section, as shown by Alkabie Figure 3, and guide the combustion gas to the turbine blades (Alkabie Col 3 Lines 12-21), an arrangement that would result in the second end of the flexible arm of Stastny disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion).

Regarding Claim 2: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny in view of Alkabie further disclosed wherein the second end of the flexible arm is disposed in opposed spaced relation with the leading edge lug and defines a second gap therebetween (the gap filled by the spacer).

Regarding Claim 3: Stastny in view of Alkabie teach the sliding joint as defined in claim 2. Stastny in view of Alkabie further disclose wherein the spacer projects radially away from the first surface of the second end within the second gap and toward the lug of the turbine vane assembly (the spacer is between the leading edge lug and the second end which define the second gap).

Regarding Claim 6: Stastny in view of Alkabie teach the sliding joint as defined in claim 1, wherein the spacer is made of an abradable material (the spacer material of Stastny can be abraded, that is ground down, and is therefore “abradable”).

Regarding Claim 7: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny wherein the flexible arm is made from a sheet metal (Col 1 Lines 40-43) having a first gauge (Annotated Figure I), and the spacer is made from a sheet metal (Col 1 Lines 40-43) having a second gauge (Annotated Figure I), the second gauge being greater than the first gauge (Annotated Figure I).

Regarding Claim 8: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny in view of Alkabie as discussed so far do not teach wherein the flexible arm has at least one cooling hole extending through the flexible arm between the first surface and the second surface.
	Alkabie teaches that a flexible arm can have at least one cooling hole extending through the flexible arm (Annotated Figure II) and a cross flow orifice (15) in the distal flange for airflow a cross flow jet.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include at least one cooling hole extending through the flexible arm and one cross flow orifice in the distal flange of Stastny to provide to provide a cooling airflow and provide air for cross flow jets to decouple pressure fluctuations as taught by Alkabie (Col 3 Lines 44-52).

Regarding Claim 10: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny further discloses wherein the spacer is separate from the first surface of the second end of the flexible arm and is joined thereto (Annotated Figure I, see hatching).

Regarding Claim 11: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny further discloses wherein the spacer is on an extremity of the first surface of the second end of the flexible arm that is axially downstream furthest from the first end of the flexible arm (Annotated Figure I).

Regarding Claim 12: Stastny discloses a gas turbine engine (Figure 1), comprising: a combustor (16) (See Figure 1) defining a flowpath extending downstream from an upstream dome end (End near 25, see Figure 2) towards a combustor exit (End near 27), the upstream dome end interconnecting a large exit (26) duct and a small entry duct (21) to define a combustion chamber (23) there within, the large exit duct having a distal flange (Annotated Figure I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) facing the combustion chamber, and an outer surface(the outer surface of the distal flange);
a turbine (18) (See Figure 1); and
a sliding joint (Annotated Figure I) disposed between the combustor and the turbine (the turbine being to the right of 27), the sliding joint comprising:
an elongated flexible arm (Annotated Figure I) extending between a first end (Annotated Figure I) joined to the outer surface of the distal flange of the large exit duct (Annotated Figure I), and an opposed free second end (Annotated Figure I) disposed radially inward of the distal flange (Annotated Figure I), the flexible arm having a first surface (surface closer to the distal flange) and a second surface spaced radially inward from the first surface (surface farther from the distal flange); and
a spacer (Annotated Figure I) joined to the first surface of the second end of the flexible arm and projecting radially away therefrom toward the distal flange (Annotated Figure I), the spacer spaced apart from the distal flange and defining a gap therebetween See Annotated Figure I for the gap).
Stastny does not disclose the turbine a turbine vane assembly disposed downstream of the combustor and having at least one turbine vane and a leading edge 
Alkabie teaches that a turbine comprises a turbine vane assembly (10) having a leading edge lug (Annotated Figure II), wherein the leading edge lug of the turbine vane assembly is disposed in a gap between a distal flange (Annotated Figure II) and an elongated flexible arm (Annotated Figure II) which form a sliding joint, and a second end (Annotated Figure II) of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion).

    PNG
    media_image2.png
    600
    1247
    media_image2.png
    Greyscale

	Annotated Figure II: Alkabie Figure 3


Regarding Claim 13: Stastny in view of Alkabie teach the gas turbine engine as defined in claim 12. Stastny in view of Alkabie further teach wherein the distal flange overlaps the leading edge lug of the turbine vane assembly and is spaced radially outwardly therefrom (Annotated Figure I).

Regarding Claim 14: Stastny in view of Alkabie teach the gas turbine engine as defined in claim 12. Stastny in view of Alkabie further teach wherein a first radial distance is defined between the leading edge lug and the distal flange (radial distance of the gap between the leading edge lug and the distal flange), and a second radial distance 
Stastny in view of Alkabie do not teach wherein the first radial distance being greater than the second radial distance. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first radial distance to be greater than the second radial distance because such a modification would have been considered a change in relative dimension which fails to patentably distinguish over the applied prior art as the gas turbine of the prior art would not operate differently with a change in the radial distance proportions.

Regarding Claim 16: Stastny in view of Alkabie teach the gas turbine engine as defined in claim 12. Stastny in view of Alkabie further teach wherein the spacer projects radially away from the first surface of the second end within the second gap and toward the leading edge lug of the turbine vane assembly (Annotated Figure I, the spacer projects towards the leading edge lug which is fit into the gap above it).

Regarding Claim 17: Stastny in view of Alkabie teach the sliding joint as defined in claim 12. Stastny wherein the flexible arm is made from a sheet metal (Col 1 Lines 40-43) having a first gauge (Annotated Figure I), and the spacer is made from a sheet metal (Col 1 Lines 40-43) having a second gauge (Annotated Figure I), the second gauge being greater than the first gauge (Annotated Figure I).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny in view of Alkabie as applied to claim 1 above, and further in view of Kenworthy (US 4,485,630).
Regarding Claim 9: Stastny in view of Alkabie teach the sliding joint as defined in claim 1. Stastny does not disclose wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract). Stastny teaches arm portion is at a location with a lower temperature relative to the position of the distal flange, which is located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flexible arm of Stastny is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny as taught by Kenworthy, in order to 

Regarding Claim 15: Stastny in view of Alkabie teach the gas turbine engine as defined in claim 12. Stastny does not disclose wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract). Stastny teaches arm portion is at a location with a lower temperature relative to the position of the distal flange, which is located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flexible arm of Stastny is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny as taught by Kenworthy, in order to reduce thermal stress and distortion due to differential thermal expansion (Kenworthy Col. 2 Lines 5-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrogate et al (US 5,407,319) teach a joint with a flexible arm and a leading edge lug. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741